Case: 2:15-cv-02467-EAS-KAJ Doc #: 105 Filed: 08/31/21 Page: 1 of 1 PAGEID #: 1313




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION

STATE OF OHIO, et al.,

              Plaintiffs,                          Case No. 2:15-cv-2467
                                                   Judge Edmund A. Sargus, Jr.
       v.                                          Magistrate Judge Kimberly A. Jolson

UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY, et al.,

              Defendants.

                                           ORDER

       Pursuant to this Court’s order (ECF No. 101), Plaintiff filed a Motion for Summary

Judgment (ECF No. 103) and Defendants requested briefing on whether this case remained a live

controversy (ECF No. 104). This Court is bound by the Sixth Circuit’s opinion that the case as a

whole is not moot. Consequently, the Court DIRECTS Defendants to respond to the Plaintiff’s

Motion for Summary Judgment pursuant to this Court’s local rules.

       IT IS SO ORDERED.


       8/31/2021                                   s/Edmund A. Sargus, Jr.
       DATE                                        EDMUND A. SARGUS, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                               1
